Citation Nr: 1202746	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left lung disorder, including as due to service-connected history of rheumatic fever with myocarditis.

2.  Entitlement to service connection for hypertension, including as due to service-connected history of rheumatic fever with myocarditis.

3.  Entitlement to service connection for erectile dysfunction, including as due to service-connected major depressive disorder.

4.  Entitlement to service connection for a gastrointestinal disorder, including gastroesophageal reflux disease (GERD), and including as due to service-connected major depressive disorder.

5.  Entitlement to a rating in excess of 60 percent for history of rheumatic fever with myocarditis prior to June 12, 2008.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1959 to March 1962.

This matter initially came to the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a November 2010 decision, the Board denied the Veteran's claims for service connection for obstructive sleep apnea, including as due to service-connected history of rheumatic fever with myocarditis, a gastrointestinal disorder including GERD, including as due to a service-connected major depressive disorder, a rating in excess of 60 percent for history of rheumatic fever with myocarditis prior to June 12, 2008, an initial rating in excess of 50 percent for major depressive disorder, and certificates of eligibility for assistance in acquiring specially adapted housing and a special home adaptation grant; and granted an effective date of May 29, 2005 for the award of a 60 percent rating for history of rheumatic fever with myocarditis.  At that time, the Board remanded the Veteran's claims for service connection for a lung disorder and hypertension, including as due to a service-connected history of rheumatic fever with myocarditis, and erectile dysfunction including as due to service-connected major depressive disorder, to the RO for further evidentiary development.

The Veteran appealed that portion of the Board's November 2010 decision that denied service connection for a gastrointestinal disorder including GERD and a rating in excess of 60 percent for history of rheumatic fever with myocarditis prior to June 12, 2008 to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, the appellant and VA's General Counsel filed a Joint Motion for Partial Remand and requested that the Court vacate that portion of the Board's decision that denied entitlement to service connection for a gastrointestinal disorder including GERD and a rating in excess of 60 percent for service-connected history of rheumatic fever with myocarditis prior to June 12, 2008.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the Joint Motion.  In an Order of April 2011, the Court granted the Joint Motion for remand and returned that portion of the case to the Board.  A copy of the Court's Order is in the claims file.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

First, the Veteran seeks service connection for a gastrointestinal disorder including GERD, and including as due to service-connected major depressive disorder.  As noted in the Joint Motion, while a diagnosed gastrointestinal disorder does not appear to have been rendered, the record does include persistent or recurrent symtoms of the claimed disability such that a VA examination may be warranted.  See e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (to the effect that, where VA adjudicators make a finding that lay evidence regarding an in-service event is not credible, a VA examination is not required).  Conversely, absent this finding, an examination and opinion may be necessary.  Further in this regard, when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2) (West 2002 & Supp. 2011), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Notably, multiple examiners have reported the Veteran's complaints of constipation despite a VA examiner noting in September 2009 that the Veteran did not have GERD.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Therefore, in the interest of due process and fairness, the Board is of the opinion that the Veteran should be afforded a VA examination performed by a physician to determine the etiology of any gastrointestinal disorder, including GERD, found to be present, including whether any diagnosed gastrointestinal disorder is due to service connected major depressive disorder. 

Second, in November 2011, the Veteran, through his attorney, submitted nearly 200 pages of medical records, dated from April 2006 to May 2010, some duplicative of evidence previously received, for consideration in conjunction with his two Court-remanded claims.  The attorney said that the evidence "contains more complete and more contemporary records in support of the Veteran's remanded claims."  However, the new evidence was not accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) review prior to submission to the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2011). 

Third, as mentioned above, in November 2010 the Board remanded the Veteran's claims for service connection for lung and hypertension disorders, including as due to his service-connected history of rheumatic fever and myocarditis, for VA examinations.  At that time, the Board deferred consideration of his claim regarding erectile dysfunction pending completion of the examinations.  It appears that the requested VA examinations have not yet been accomplished.

As to the Veteran's claim for service connection for a left lung disorder, the Board noted that the record shows that a lung disorder was first diagnosed in May 2005, when a chest x-ray revealed a mass in the left mid-lung.  The Veteran subsequently underwent a wedge resection of the left upper lobe.  Pathologically, the specimen revealed a granuloma which contained vancomycin-resistant enterococci.

It was also noted that the Veteran has a significant heart disability for which service connection was established.  A private physician, M.D., M.D., wrote in April 2006 that, "[t]he causes of [the Veteran's] shortness of breath are multifactorial and include heart failure, systemic and pulmonary hypertension, and lung disease.  In my professional medical opinion, [the Veteran's] current disability relates to the combination of his lung disease and underlying heart failure.  There is at least a 51% chance that these conditions began while in military service."  The opinion, however, does not indicate that the examiner reviewed the Veteran's service treatment records or other post-service treatment records.  Further, the opinion does not specify what lung disease the examiner referred to and, moreover, provides no rationale for relating the Veteran's heart and lung disorders to his military service.

Here too, the Veteran should be scheduled for an examination to obtain a medical opinion regarding the etiology of his claimed lung disorder.

The Veteran also claims service connection for hypertension, "possibly secondary to my service connected rheumatic fever with myocarditis."  Service connection for hypertension was denied by a rating decision in October 2007, on the basis of both direct service incurrence and as secondary to his history of rheumatic fever with myocarditis.

However, an April 2010 rating decision expanded the service-connected heart disability to include coronary artery disease, status post-coronary artery bypass, status post-automatic implantable cardioverter/defibrillator (AICD) implantation, with congestive heart failure.  In light of the inclusion of the additional cardiac disorders in the service-connected disability, the Veteran should be afforded an examination to obtain a medical opinion regarding the etiology of his hypertension. 

The Veteran has also claimed service connection for erectile dysfunction. 

A VA compensation examiner in December 2009 reported that the Veteran first noted difficulties with erectile dysfunction (ED) in approximately the early part of 2005. The examiner opined that the Veteran's erectile dysfunction was less likely as not caused by or a result of his service-connected major depressive disorder.  However, the examiner also stated that the Veteran "had other very significant conditions that are well known to cause erectile dysfunction for many years.  These include hypertension for approximately 30 years before developing erectile dysfunction and diabetes for over 20 years before the onset of ED."

In light of the Board's remand herein of the issue concerning service connection for hypertension, appellate consideration of the issue relating to service connection for ED must be deferred.  Moreover, if service connection for hypertension is established, the Veteran should be afforded an examination to determine whether his ED is due to the hypertension.

Lastly, recent treatment records from the VA medical center (VAMC) in Columbia, Missouri, and the Community Based Outpatient Clinic (COBC) in Kirksville, Missouri, dated since June 2010, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Columbia and the COBC in Kirksville, for the period from June 2010 to the present, and from any additional VA and non-VA medical provider identified by him.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2. Schedule the Veteran for appropriate VA examination performed by a physician with expertise to determine the etiology of any gastrointestinal disorder including GERD found.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The claims file must be made available to and reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records, the clinical examination, and with consideration of the Veteran's statements, the examiner is requested to address the following:

a. Is it at least as likely as not (at least a 50 percent probability) that any current or previous gastrointestinal disorder, including GERD, is related to the Veteran's military service or to any incident therein. 

b. For any gastrointestinal disorder, including GERD, found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected major depressive disorder.  If not, is it at least as likely as not aggravated by service-connected major depressive disability?  If aggravated, what permanent, measurable increase in current gastrointestinal pathology is attributable to the service-connected major depressive disorder?  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3. Schedule the Veteran for appropriate VA examination performed by a physician with expertise to determine the etiology of any lung disorder found.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records, the clinical examination, and with consideration of the Veteran's statements, the examiner is requested to address the following:

a. Is it at least as likely as not (at least a 50 percent probability) that any current or previous lung disorder is related to the Veteran's military service or to any incident therein. 

b. For any lung disorder found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected heart disability.  If not, is it at least as likely as not aggravated by service-connected heart disability?  If aggravated, what permanent, measurable increase in current lung pathology is attributable to the service-connected heart disability?  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4. Schedule the Veteran for appropriate VA examination by a physician with expertise to determine the etiology of any hypertension disorder found.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records, the clinical examination, and with consideration of the Veteran's statements, the examiner is requested to address the following:

a. Is it at least as likely as not (at least a 50 percent probability) that the Veteran has a hypertension disorder is related to his active military service or to any incident therein. 

b. For any hypertension disorder found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected heart disability.  If not, is it at least as likely as not aggravated by service-connected heart disability?  If aggravated, what permanent, measurable increase in current hypertension pathology is attributable to the service-connected heart disability?  The examiner is further requested to indicate whether any current hypertension is part and parcel of the Veteran's service-connected heart disability.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

5. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6. The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


